Title: To George Washington from Gaetano Drago di Domenico, 24 December 1790
From: Domenico, Gaetano Drago di
To: Washington, George



Most Illustrious President—
Genoa Decr 24th 1790

I take the liberty respectfully to humiliate to your Excellency a Petition of mine.
Having Conceived the Idea to apply to the Venerable Congress to which your Excellency is the Chief to Ask for the Consulship of the thirteen United Provinces of America in this place, Several friends of Mr Peter Buttler a Member of the Congress, who are also mine had made me hope that under his Auspices Corroborated by your Excellencies Authority I Could hope to Obtain my Interest.
Being Conscious together with all the World that your Valour & Prudence are equalld by your Goodness I make bold to expose my humble Petition for Said Place which I Could wish to Obtain not Only for the natural Inclination that I have to serve well understood without any View of Interest your New Rising Republic as also because I am Sensible that the establish⟨ment⟩ here of a Representative would Contribute towards the Advancement of Its Commerce without reckoning those of the Pecuniary Negociations so familiar to this place, & the probability of making a Truce with the Barbary Regencies by means of a Contribution by far inferior to the advantages that would accrue from a free Navigation: I humbly Ask pardon for my Boldness & the Benignity of your Excellency in reading those few Lines. Should they be so fortunate to meet with a moments’ Leasure in a Person the most Worthy & well deserving of Liberty & the Most Respectable in the Annals of Our Age I should look on it as one of the happiest Events of my life. I have the honor to

be with the Most profound Respect & Veneration—Your Most Obedient—Most devoted Humble Servant & Petitioner

Gaetano Drago di Domenico

